Citation Nr: 1008264	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to 
January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss pre-existed service 
and did not increase in severity during active service.

2. The Veteran's tinnitus did not manifest during active 
service or for many years thereafter, nor is it otherwise 
causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2009).  

2.  The criteria for entitlement to service connection for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.




The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in April 2007 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claims for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records, and provided him 
with a VA examination.  See 38 C.F.R. § 3.159(c).  The duty 
to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss was 
aggravated by noise exposure and acoustic trauma while he was 
assigned to the artillery unit during service.  See September 
2008 substantive appeal.  The Board notes that the Veteran's 
DD-214 confirms his duty assignment in the artillery unit.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

VA regulations provide that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the Veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case 38 
U.S.C.A. § 1153 applies and the burden falls on the veteran 
to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If the presumption of aggravation 
under 38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153 (West 2002); see 
also 38 C.F.R. § 3.306 (2008);  Jensen, 19 F.3d at 1417; 
Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

If the Veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  The government may show a lack of 
aggravation by establishing that either there was no increase 
in disability during service, or any increase in disability 
was due to the natural progress of the pre-existing 
condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); see also Quirin v. Shinseki, 22 
Vet. App. 390, 396.  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The Board finds that the presumption of soundness does not 
attach in this case.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b)(1).  This is so because bilateral hearing loss was 
noted on the Veteran's August 1967 pre-induction examination, 
approximately three months prior to his entrance into 
service.  In this regard, the Board notes that the results of 
the Veteran's August 1967 pre-induction audiological 
examination are as follows, with puretone thresholds recorded 
in decibels:








HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25
30
30
LEFT
35
25
25
25
40

Given that the Veteran's pre-induction audiological 
examination was administered prior to October 31, 1967, when 
the service departments adopted ISO units, the Board has 
converted the above audiological findings from ASA units to 
the ISO standard.  These results reveal hearing loss in 
accordance with VA standards, and the examiner at that time 
diagnosed hearing loss.  See 38 C.F.R. § 3.385.  

The Board finds that the evidence of record does not 
demonstrate that the Veteran's pre-existing bilateral hearing 
loss underwent an increase in severity during service.  The 
Veteran's service treatment records are devoid of reference 
to complaints of, or treatment for, hearing loss.  More 
importantly, at the time of his discharge examination in June 
1969 the Veteran specifically denied having any ear trouble.  
Hearing loss was not noted on his separation examination.  
The results of his June 1969 separation audiological 
examination are as follows, with puretone thresholds recorded 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
15
0
0
X
35

These results do not reveal hearing loss in accordance with 
VA standards.  See 38 C.F.R. § 3.385.   Moreover, comparing 
the Veteran's June 1969 separation examination results with 
his August 1967 pre-induction examination results, the 
Veteran's hearing acuity actually improved during his time in 
service.  




Further, the post-service medical evidence does not support a 
finding that the Veteran's bilateral hearing loss was 
aggravated during service.  The Veteran does not contend, nor 
does the evidence show, that he has received any treatment 
for hearing loss.  Rather, the only post-service medical 
evidence of record regarding his hearing loss is an August 
2007 initial outpatient treatment report, which notes that 
the Veteran reported having slight difficulty hearing, and 
the December 2007 VA audiological examination report.  

At the outset of the December 2007 VA examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
file, including the results of his entrance and separation 
audiological examinations.  At the examination, the Veteran 
reported having unprotected exposure to noise from artillery 
fire, trucks, jets, and rockets during service.   He also 
reported some post-service unprotected occupational noise 
exposure while working as a machine operator in a coffee 
plant for four years and while working in a shipyard for 15 
years, as well as occasional unprotected exposure to 
lawnmower and motorcycle noise.  The Veteran further stated 
that he began experiencing hearing loss many years earlier, 
but was unable to state a specific date of onset.  The 
results of the Veteran's December 2007 audiological testing 
are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
30
60
LEFT
20
15
25
75
80

Based on these results, the examiner diagnosed the Veteran 
with normal to moderately severe right ear hearing loss, and 
normal to severe left ear hearing loss.  The examiner went on 
to provide the opinion that the Veteran's hearing loss was 
less likely than not caused by, or the result of, in-service 
acoustic trauma.  In rendering this opinion, the examiner 
noted that the Veteran's entrance examination revealed pre-
existing hearing loss, with no evidence of a threshold shift 
during service in the rating frequencies.  The examiner also 
noted that the Veteran had not specifically reported that his 
hearing loss had its onset during service.  Finally, 



while the examiner conceded that the Veteran was exposed to 
noise during service, he stated that there were other 
possible contributing etiologies of the Veteran's current 
level of hearing loss, including aging, potentially ototoxic 
medication, diabetes mellitus, high blood pressure, nicotine, 
caffeine, and post-service recreational and occupational 
noise exposure.  In this regard, the examiner stated that it 
would be speculative to allocate the degree to which each of 
these etiologies had contributed to the Veteran's current 
hearing loss.  

Because the assessment of the December 2007 VA examiner 
constitutes the only competent medical opinion of record 
addressing whether the Veteran's pre-existing bilateral 
hearing loss was aggravated by service, the Board finds that 
the preponderance of the evidence is against the claim, and 
thus, service connection for bilateral hearing loss must be 
denied.  Again, the December 2007 examiner stated that the 
Veteran's entrance examination revealed pre-existing hearing 
loss, with no evidence of a threshold shift during service in 
the rating frequencies.  

The Board acknowledges the Veteran's contention that acoustic 
trauma during service aggravated his bilateral hearing loss; 
however, he has submitted no competent medical evidence or 
opinion to corroborate this contention.  See 38 C.F.R. § 
3.159(a)(1) (defining competent medical evidence).  Moreover, 
although the Veteran is competent to report the symptoms of 
hearing loss, see Layno v. Brown, 6 Vet. App. 465 (1994) 
(defining competent testimony as that which the witness has 
actually observed and is within the realm of his personal 
knowledge through use of his senses), his statements 
regarding the etiology of this condition are merely 
speculation as to a possible cause as he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  An opinion as 
to an increase in severity of hearing loss is not the type of 
opinion of which a layperson is competent to render.  

Additionally, the Board finds that the absence of any report 
of symptoms during service and the lack of any documented 
treatment for difficulty hearing for almost 40 years after 
separation from active service is evidence against a finding 
that the Veteran's pre-existing hearing loss was aggravated 
by service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Had the Veteran's bilateral hearing loss increased in 
severity during service, one would expect, at the very 
minimum, some report of symptoms earlier than those found in 
the record.

Based on foregoing, the Board finds that the preponderance of 
the evidence shows that the Veteran's bilateral hearing loss 
was not aggravated during service.  Absent any evidence of an 
increase, the presumption of aggravation does not apply.  As 
this disorder pre-existed his entry into active service and 
was not aggravated by such service, service connection for 
this disability is not warranted.  

Even if the Board were to find that the Veteran's hearing 
loss did not pre-exist service, the evidence of record still 
preponderates against the claim.  There is no competent 
medical evidence of record showing that hearing loss had its 
onset during service or is related to in-service noise 
exposure.  Hearing loss was not shown at the time of the 1969 
separation examination and the December 2007 VA examiner 
stated that the Veteran's hearing loss was less likely than 
not caused by, or the result of, in-service acoustic trauma.  
The examiner went on to note numerous possible contributing 
etiologies of the Veteran's current level of hearing loss and 
stated that it would be speculative to allocate the degree to 
which each of these etiologies had contributed to the 
Veteran's current hearing loss.  

The evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107.  
Accordingly, the Veteran's claim for service connection for 
bilateral hearing loss is denied.  





III.  Service Connection for Tinnitus

The Veteran contends that his currently diagnosed bilateral 
tinnitus, which first manifested approximately 40 years after 
separation from service, was incurred in service due to noise 
exposure while assigned to the artillery unit.   

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran's service treatment records contain no evidence 
of tinnitus.  Post-service, there is also no evidence in the 
Veteran's claims file indicating that he sought treatment for 
tinnitus.  To the contrary, during VA treatment in August 
2007, the Veteran specifically denied having tinnitus.  

In fact, the only mention of tinnitus in the claims file is 
in the December 2007 VA audiological examination report, 
which reflects that the Veteran reported that he began 
experiencing tinnitus several years earlier, for a few 
minutes a day.  The examiner diagnosed the Veteran with 
intermittent, subjective bilateral tinnitus, and provided the 
opinion that the Veteran's tinnitus was less likely than not 
caused by, or the result of, in-service acoustic trauma.  In 
support of this opinion, the examiner noted that the 
Veteran's tinnitus had its onset many decades after 
separation from service.  Additionally, while the examiner 
conceded that the Veteran was exposed to noise during 
service, he stated that there were other possible 
contributing etiologies of the Veteran's tinnitus, including 
aging, potentially ototoxic medication, diabetes mellitus, 
high blood pressure, nicotine, caffeine, and post-service 
recreational and occupational noise exposure.  

Although the Veteran contends that noise trauma during 
service caused his tinnitus, he has submitted no competent 
medical evidence or opinion to corroborate this contention.  
See 38 C.F.R. § 3.159(a)(1) (defining competent medical 
evidence).  The Board notes that the Veteran is competent to 
report the symptoms of tinnitus, see Layno v. Brown, 6 Vet. 
App. 465 (1994) (defining competent testimony as that which 
the witness has actually observed and is within the realm of 
his personal knowledge through use of his senses); however, 
his statements regarding the etiology of his tinnitus are 
merely speculation as to a possible cause as he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, the 
Veteran's opinion is insufficient to provide the requisite 
nexus between his tinnitus and his time in service.

The Board acknowledges that the Veteran was likely exposed to 
noise trauma during service; however, there is no competent 
medical evidence of record showing a nexus between the in-
service noise exposure and his currently diagnosed bilateral 
tinnitus.  Rather, after reviewing the Veteran's claims file 
and taking note of his statements regarding his history of 
noise exposure, the December 2007 VA examiner specifically 
found that the Veteran's tinnitus was less likely than not 
related to in-service acoustic trauma.  

Accordingly, based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and thus 
service connection for tinnitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. 5107(b).  
Therefore, the Veteran's claim for service connection for 
tinnitus is denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


